PER CURIAM.
We reverse the trial court’s order granting a temporary injunction because appel-lee has failed to show a substantial likelihood of success on the merits, and the likelihood of irreparable harm because of unavailability of an adequate remedy at law. See Russell v. Florida Ranch Lands, Inc., 414 So.2d 1178 (Fla. 5th DCA1982); Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980).
Reversed and remanded with instructions to dissolve the temporary injunction.